UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4493


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD MICHAEL CORBIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:16-cr-00802-TLW-1)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. William Camden
Lewis, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Michael Corbin pleaded guilty to one count of being a felon in possession

of a firearm and was sentenced to 120 months’ imprisonment. Counsel has filed an

Anders v. California, 386 U.S. 738 (1967) brief, finding no meritorious issues, but

questioning whether the court complied with Fed. R. Crim. P. 11 and whether the

sentence is reasonable. Corbin was informed of his right to file a pro se supplemental

brief, but has not done so. The Government declined to file a brief. Finding no error, we

affirm.

          Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charge to which he is pleading guilty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The district court also must ensure

that the defendant’s plea is voluntary, supported by a sufficient factual basis, and not the

result of force, threats, or promises not contained in the plea agreement. Fed. R. Crim. P.

11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

          Because Corbin did not move to withdraw his guilty plea in the district court or

otherwise preserve any allegation of Rule 11 error, we review the plea colloquy for plain

error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). “To prevail on a claim

of plain error, [Corbin] must demonstrate not only that the district court plainly erred, but

also that this error affected his substantial rights.” Id. at 816. In the guilty plea context, a

defendant establishes that an error affected his substantial rights if he demonstrates a

                                               2
reasonable probability that he would not have pleaded guilty but for the error. Id. The

record reveals that the district court conducted a sufficient plea colloquy with Corbin.

Accordingly, we conclude that the district court did not plainly err in accepting Corbin’s

guilty plea.

       This court reviews a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 51 (2007). We first review for significant

procedural errors, including whether the district court failed to calculate or improperly

calculated the Sentencing Guidelines range, treated the Guidelines as mandatory, failed to

consider the 18 U.S.C. § 3553(a) (2012) factors, or failed to adequately explain its chosen

sentence.      Id.   If we find the sentence procedurally reasonable, we then examine

substantive reasonableness, considering the totality of the circumstances. Gall, 552 U.S.

at 51. We presume that a sentence within or below the Guidelines range is substantively

reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

       We discern no error in the court’s rulings or its determination of the Guidelines

range. We also conclude that Corbin fails to rebut the presumption that his below-

Guidelines-range, albeit statutory maximum, sentence is substantively reasonable when

measured against the § 3553(a) factors. See Louthian, 756 F.3d at 306. The district court

responded to defense counsel’s arguments for a downward variance sentence

meaningfully, and explained its chosen sentence. We conclude that Corbin’s sentence is

reasonable.

                                            3
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Corbin’s conviction

and sentence. This court requires that counsel inform Corbin, in writing, of the right to

petition the Supreme Court of the United States for further review. If Corbin requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Corbin.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4